Fourth Court of Appeals
                                       San Antonio, Texas
                                             October 12, 2016

                                           No. 04-16-00497-CR

                                   IN RE Juan Robert RODRIGUEZ

                                     Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Marialyn Barnard, Justice

        Relator filed this petition for writ of mandamus on August 8, 2016, complaining that the
trial court had not ruled on a motion nunc pro tunc filed by Relator. On September 20, 2016,
Respondent signed an order denying the motion nunc pro tunc. Because the trial court has ruled
on the motion, Relator’s petition for writ of mandamus has been rendered moot. Accordingly,
this original mandamus proceeding is DISMISSED AS MOOT. Relator’s motion to compel
discovery is DENIED.

           It is so ORDERED on October 12, 2016.


                                                            _________________________________
                                                            Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of October, 2016.



                                                            ___________________________________
                                                            Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause No. 1990CR1294, styled State of Texas v. Juan Robert Rodriguez, pending in
the 227th Judicial District Court, Bexar County, Texas, the Honorable Kevin M. O'Connell presiding.